Citation Nr: 0100918	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post operative right 
tibial tubercle, Osgood-Schlatter's disease, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1, 1977 to January 6, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that increased the veteran's rating for 
his service connected post operative right tibial tubercle, 
Osgood-Schlatter's disease (right knee disability), to 20 
percent.  The veteran disagrees with this evaluation.


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's right knee disability.

The Board notes that the veteran was granted a 20 percent 
rating under 38 C.F.R. § 5262 (2000), for malunion of the 
tibia or fibula with moderate knee or ankle disability.  A 30 
percent rating would be warranted under this code for 
malunion with marked knee or ankle disability.

However, the veteran's knee could also be rated for 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2000).  In order to be eligible for a 20 
percent rating under these codes, knee flexion would have to 
be limited to 30 degrees or extension limited to 15 degrees; 
a 30 percent rating would be warranted if flexion was limited 
to 15 degrees, or extension limited to 20 degrees.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

In reviewing the report of the VA examination conducted 
September 1998, the Board notes that the examiner indicates 
that the veteran has constant pain, but full range of motion.  
However, the examiner does not seem to have considered 
whether the veteran's range of motion was limited by pain, as 
per DeLuca.

Further, the examiner offers two diagnoses for the veteran, 
status postoperative removal of bone chips for Osgood-
Schlatter's disease, and a probable torn medial meniscus.  
However, the examiner does not indicate whether the veteran's 
torn meniscus is a consequence of his service connected 
disabilities, and if not, which symptoms of the veteran are 
due to his service connected disabilities, and which are due 
to non service connected disabilities.

Accordingly, the Board is of the opinion that a further, more 
thorough examination must be conducted to determine the 
nature and severity of the veteran's service connected 
disability.

As such, this case is hereby REMANDED for the following 
development:


1. The RO should obtain the names and 
addresses of all medical care 
providers who have recently treated 
the veteran for his right knee.  After 
securing any necessary release(s), the 
RO should obtain these records.  If 
the search for any requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
orthopedic examination to determine 
the nature and severity of his right 
knee disability.  All tests and 
studies deemed necessary should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  The entire claims folder, to 
include a complete copy of this 
remand, must be made available to, and 
be reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should provide information as 
to whether any of the veteran's range 
of motion is limited due to pain, or 
flare ups, as per DeLuca.  Further, 
the examiner should offer an opinion 
as to whether the veteran suffers from 
a torn medial meniscus, and if so, 
whether that disability is related to 
the veteran's service connected right 
knee disability, as opposed to any 
injury that occurred outside of 
service.  If the examiner opines that 
the veteran has a torn medial 
meniscus, and that this injury is not 
related to his service connected 
disability, the examiner should 
attempt to determine which of the 
symptoms the veteran currently suffers 
from are related to his service 
connected right knee condition, and 
which are related to his torn medial 
meniscus.  Specific reasons should be 
given for the examiner's opinions.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions, to include VAOPGCPREC 11-
2000.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

6. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




